Title: Thomas Lehré to Thomas Jefferson, 29 August 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Columbia (So C:) 29th Augt 1812.  In the Senate Chamber 12 oClock. 
          I am happy to inform you that our Senate, also have this moment adopted, unanimously the address & resolutions, a Copy of which I sent you yesterday.The President of the Senate, and Speaker of the House of Representatives, are directed to transmit Copies of the same to the President without delay.
          I feel highly grateful at the conduct of our? both Branches of our Legislature on the occasion.
          I am Dear Sir Yours trulyTho: Lehré
        